PER CURIAM.
This action resulted from a collision between plaintiff, who was riding a motorcycle, and a car driven *512by defendant, Shirley Bosha-rt. At the trial the court instructed- that it would be negligence, for .plaintiff to have violated the basic rule. The trial court also refused to permit plaintiff to testify as to his ability to stop the motorcycle. The trial court, on a -motion for a new trial, decided that there was no evidence that plaintiff had violated the basic rule and that the giving of the instruction had been prejudicial error. A new trial was ordered. Defendant appeals.
We agree that the rulings made by the trial court were in error. The record does not justify holding that the trial court abused his discretion when he decided that the error was prejudicial. Young v. Crown Zellerbach, 1966, 244 Or 251, 417 P2d 394.
Affirmed.